Filed 5/19/16 P. v. Lamb CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (Calaveras)
                                                            ----



THE PEOPLE,                                                                                  C079308

                   Plaintiff and Respondent,                                       (Super. Ct. No. F4513B)

         v.

PAUL FRANCOISE LAMB,

                   Defendant and Appellant.




         Appointed counsel for defendant Paul Francoise Lamb has asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal. 3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
         In June 2009, defendant pleaded no contest to 17 criminal charges including
forgery, false personation, possessing a fictitious check, possessing stolen property, and
possessing personal indentifying information of 10 or more people. Defendant also
admitted to serving four prior terms in prison. The trial court sentenced defendant to an
aggregate term of 17 years eight months in state prison. Defendant appealed and this
court remanded the matter for resentencing.


                                                             1
       On June 19, 2012, consistent with this court’s decision on appeal, the trial court
stayed the sentence on counts 10 and 11 (false personation) pursuant to Penal Code
section 654, and ordered counts 7 and 8 (possessing a fictitious check) to be served
consecutively. The trial court then resentenced defendant to an aggregate term of 16
years four months in state prison.
       Defendant later filed a petition for resentencing under Penal Code section 1170.18,
subdivision (a). On March 13, 2015, the trial court granted defendant’s petition and
reduced his convictions for possessing stolen property (counts 14 and 15) and his
commercial burglary convictions (counts 16, 17, and 18) to misdemeanors. The court
again resentenced defendant, this time to 13 years in state prison for the remaining felony
convictions plus a consecutive term of two years six months in county jail for the
misdemeanors.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.

                                       DISPOSITION

       The judgment is affirmed.


                                                        HULL                  , Acting P. J.


We concur:



      ROBIE                 , J.



      MURRAY                , J.




                                             2